APPEAL OF E. KLYMAN.Klyman v. CommissionerDocket No. 6753.United States Board of Tax Appeals4 B.T.A. 832; 1926 BTA LEXIS 2203; September 15, 1926, Decided *2203 Frank G. Butts, Esq., for the petitioner.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*832  This is an appeal from the determination of a deficiency of $331.34 for the calendar year 1920.  FINDINGS OF FACT.  During the calendar year 1920, the petitioner was a resident and citizen of California, married and living with his wife, Ida Klyman.  Ida Klyman received during the year 1920 a salary for personal services rendered by her, separately from any salary or income of her husband.  This salary she included in her separate return.  The *833  Commissioner included the salary in the petitioner's income and determined the deficiency of $331.34 here in controversy.  OPINION.  LITTLETON: The facts in this proceeding are the same as those before the Board in the , in which it was held that a wife in California was entitled to file a separate return of her separate earnings.  Judgment for the petitioner.